     Case: 3:20-cv-00120-NBB-RP Doc #: 43 Filed: 08/10/20 1 of 6 PageID #: 1794




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

ROY WILMOTH, JR.                                                                 PLAINTIFF

v.                                             CIVIL ACTION NO. 3:20-CV-120-NBB-RP

ALEX M. AZAR, II, in his official
capacity as Secretary of the U.S.
Department of Health and Human Services                                        DEFENDANT

              MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

       Roy Wilmoth, Jr. is a Medicare beneficiary who is challenging a decision of the

Medicare Appeals Council denying coverage for the rental of a medical device in 2018 and

finding the non-party supplier, Novocure, Inc., financially responsible for the non-covered

costs. Mr. Wilmoth does not allege that he has suffered any injury, nor can he. Thus,

Wilmoth lacks Article III standing to bring this action because he has suffered no injury-in-

fact. This action should be dismissed because there is no Article III case or controversy.

                         Statutory and Regulatory Framework

       Medicare is a federal health insurance program for the elderly and/or disabled. 42

U.S.C. § 1395. For a medical service to be covered by Medicare, it must fit within a benefit

category established by the Medicare statute. Id. Almost all Medicare coverage

determinations, including those in this case, are subject to 42 U.S.C. § 1395y(a)(1)(A),

which excludes certain items from coverage. Under this section, “no payment may be made

under . . . part B of this subchapter for any expenses incurred for items or services [] which .

. . are not reasonable and necessary for the diagnosis or treatment of illness or injury or to

improve the functioning of a malformed body member . . . .” 42 U.S.C. § 1395y(a)(1)(A).

       In order for a beneficiary to challenge a denial of a claim under the Medicare

statute, he or she must submit a claim for payment to the Medicare Administrative

Contractor, and if the claim is denied, the beneficiary must generally exhaust the following
     Case: 3:20-cv-00120-NBB-RP Doc #: 43 Filed: 08/10/20 2 of 6 PageID #: 1795




four levels of administrative review before filing suit in district court. See generally 42

U.S.C. § 1395u(a); 42 C.F.R. § 405.904(a)(2). First, the dissatisfied beneficiary may seek a

redetermination from the Medicare Administrative Contractor, which must be performed

by a person who did make the initial decision. 42 U.S.C. § 1395ff(a)(3); 42 C.F.R. §§

405.904(a)(2), 405.940. At the second level, a beneficiary may seek reconsideration by a

qualified independent contractor (QIC) whose panel members must have “sufficient

medical, legal, and other expertise, including knowledge of the Medicare program.” 42

U.S.C. § 1395ff(b)(1)(A), 1395ff(c); 42 C.F.R. §§ 405.904(a)(2), 405.968(c)(1).

       At the third level, a dissatisfied beneficiary can request a hearing before an

administrative law judge (ALJ), who issues a decision based on the evidence presented at

the hearing or otherwise admitted into the administrative record by the ALJ. 42 U.S.C. §

1395ff(b)(1)(A), 1395ff(d); 42 C.F.R. §§ 405.904(a)(2), 405.1000-02, 405.1046.

       Finally, a beneficiary dissatisfied with the ALJ’s decision may request review of the

ALJ’s decision by the Medicare Appeals Council (the MAC), a division of the Departmental

Appeals Board of the Department of Health and Human Services. 42 U.S.C. §

1395ff(b)(1)(A), (d)(2); 42 C.F.R. §§ 405.904(a)(2), 405.1100, 405.1122. The Council’s

decision (or the ALJ decision, if not reviewed by the MAC) represents the final decision of

the Secretary for purposes of administrative exhaustion. 42 U.S.C. § 1395ff(b)(1)(A),

(d)(2)(A); 42 C.F.R. §§ 405.1048, 405.1130, 405.1136. A dissatisfied claimant is entitled to

judicial review of the Secretary’s decision in the district court “as is provided in [42 U.S.C.]

405(g).” 42 U.S.C. § 1395ff(b)(1)(A). In such review, the Secretary’s findings of fact “if

supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g).

                          Factual and Procedural Background

       After being severed and transferred from the District Court of the District of

Columbia, Plaintiff filed an Amended Complaint in this Court on May 21, 2020. Docket 33.

                                           Page 2 of 6
     Case: 3:20-cv-00120-NBB-RP Doc #: 43 Filed: 08/10/20 3 of 6 PageID #: 1796




In relevant part, Mr. Wilmoth alleges in his Amended Complaint that he was diagnosed

with glioblastoma in February 2016 for which he was prescribed tumor treatment field

therapy (TTFT), a treatment delivered through the rental of equipment known as the

Optune system from Novocure, Inc. Docket 33, pp. 4-5. He alleges he submitted a claim for

payment for the TTFT treatment that has been subject to administrative review under the

Medicare statute. Id. at pp. 6-9.

       More specifically, Mr. Wilmoth alleges that after a series of ALJ decisions that found

the Optune system a covered treatment under Medicare, an ALJ issued a decision on May

7, 2019, holding the TTFT treatment “not medically reasonable or necessary” and was

therefore not a covered Medicare benefit. Id.

       Mr. Wilmoth appealed to the MAC, noting the prior favorable decisions and arguing

that the Secretary was collaterally estopped from re-litigation the coverage issue. Id. at 9.

On October 15, 2019, the MAC issued a decision agreeing with the ALJ and adopting the

ALJ’s decision. Docket 41-1, pp. 1-8. The MAC also held the supplier [Novocure]

financially responsible for the non-covered costs. Id. at 8. The MAC did not hold Mr.

Wilmoth financially responsible for any non-covered costs. Id.

       Mr. Wilmoth filed Plaintiff filed the instant action under 42 U.S.C § 405(g), seeking

judicial review of the MAC’s October 15, 2019 decision. Docket 33.

                                    Standard of Review

Fed. R. Civ. P. 12(b)(1)

       As courts of limited jurisdiction, federal courts acquire jurisdiction only by statute or

through the United States Constitution. In re FEMA Trailer, 668 F.3d at 286; Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The court must dismiss a case

when the plaintiff fails to establish subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A



                                          Page 3 of 6
     Case: 3:20-cv-00120-NBB-RP Doc #: 43 Filed: 08/10/20 4 of 6 PageID #: 1797




case is properly dismissed for lack of subject matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate the case. Home Builders Ass’n of Miss., Inc.

v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).

       The burden of establishing federal jurisdiction rests on the party seeking the federal

forum. Stockman v. Fed. Election Comm’n, 138 F.3d 144, 151 (5th Cir. 1998). A district

court may determine its jurisdiction based on: “the complaint alone; (2) the complaint

supplemented by undisputed facts evidence in the record; or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” Ramming

v. United States, 281 F.3d 158, 162 (5th Cir. 2001).

Fed. R. Civ. P. 12(b)(6)

       Dismissal under Rule 12(b)(6) is appropriate where a complaint fails “to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6)

motion to dismiss, a complaint must contain “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). A

complaint meets this standard only if it “pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While a complaint’s allegations generally need

not be detailed, the must “possess enough heft” to propel the claims across a threshold of

plausibility. Twombly, 550 U.S. at 557. Under this standard, the court must accept all

allegations of material fact as true and must construe them in the light most favorable to

the plaintiff. Hospital Bldg. Co. v. Trustee of Rex Hospital, 425 U.S. 738, 740 (1976). All

ambiguities or doubts must be resolved in the plaintiff’s favor. Jenkins v. McKeithen, 395

U.S. 411, 421 (1969). However, conclusions of law, conclusory allegations, unreasonable

inferences, or unwarranted deductions of fact need not be accepted as true. Harold H.



                                          Page 4 of 6
     Case: 3:20-cv-00120-NBB-RP Doc #: 43 Filed: 08/10/20 5 of 6 PageID #: 1798




Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 796 (5th Cir. 2011). Courts must consider

the complaint in its entirety, as well as other sources courts ordinarily examine when

ruling on Rule 12(b)(6) motions to dismiss, in particular, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice. Tellabs, Inc.

v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

                                           Argument

       This Court lacks jurisdiction to grant Mr. Wilmoth any relief because he has no legal

obligation to pay the subject medical charges and therefore has not suffered any concrete

injury sufficient to confer Article III standing.

       Mr. Wilmoth lacks Article III standing because he has not asserted an injury in fact

that is “fairly traceable” to the challenged conduct of Defendant. Under Article III, § 2 of

the U.S. Constitution, federal courts can only hear live “cases” or “controversies.” The

“irreducible constitutional minimum” of standing consists of three elements: the plaintiff

must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct

of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

       Here, Mr. Wilmoth lacks an actionable injury. Again, he has only appealed the

MAC’s unfavorable decision, which addressed TTFT claims for the April 19, 2018 through

June 19, 2018 term. Docket 33, p. 9. However, Mr. Wilmoth notably does not allege that

the Council’s unfavorable decision actually resulted in him becoming financially responsible

for his TTFT claims for the April 19, 2018 through June 19, 2018 time period, nor could he,

as MAC specifically found that only Novocure, Inc. – not Mr. Wilmoth – is responsible for

the charges. Docket 41-1, pp. 7-8. Mr. Wilmoth alleges that his other claims for TTFT have

been paid. Docket 33, pp. 6-9.



                                           Page 5 of 6
     Case: 3:20-cv-00120-NBB-RP Doc #: 43 Filed: 08/10/20 6 of 6 PageID #: 1799




       Mr. Wilmoth does not allege any harm except for the charges for the April 19, 2018

through June 19, 2018 term. Mr. Wilmoth alleges that his subsequent claims for TTFT

have been granted. Docket 33, p. 7-8. He identifies four ALJ decisions involving dates of

service post-dating the dates of service for this appeal. Docket 33, pp.7-8. Those decisions

were favorable to Mr. Wilmoth and are now final regardless of the results in this litigation.

This further illustrates how Mr. Wilmoth has not suffered any actual or imminent injury

that could confer standing.

       Further, Mr. Wilmoth has not alleged any hindrance to Novocure, Inc.’s ability to

protect its own interests. See Kowalski v. Tesmer, 543 U.S. 125, 129-30 (2004) (to assert

third-party standing, the litigant must show both a “close” relationship to the possessor of

the right, and a “hindrance” to the possessor’s ability to protect his own interests”).

       In sum, because Mr. Wilmoth has not suffered an actual or imminent injury, there is

no live “case” or “controversy” and he therefore lacks standing to pursue his claim.

                                         Conclusion

       This action should be dismissed in its entirety. Mr. Wilmoth lacks Article III

standing to pursue his claim because he has suffered no actual or imminent injury.



                                                    William C. Lamar
                                                    United States Attorney

                                            By:     Stuart S. Davis (MSB #103224)
                                                    Assistant United States Attorney
                                                    Northern District of Mississippi
                                                    900 Jefferson Avenue
                                                    Oxford, MS 38655
                                                    t: 662.234.3351
                                                    f: 662.234.3318
                                                    e: stuart.davis@usdoj.gov




                                           Page 6 of 6
